Title: From George Washington to George Washington Parke Custis, 27 February 1797
From: Washington, George
To: Custis, George Washington Parke


                        
                            Dear Washington, 
                            Philadelphia 27th Feby 1797
                        
                        Your letter of the 22d inst., as also one of the first, have been duly
                            received. The affectionate sentiments contained in them, are highly pleasing to me. But that
                            which affords a still higher gratification, is to hear that you are not only attentive to
                            your studies, but pleased with them also. Hence, I draw the most agreeable presages, that
                            you will reward my cares & anxieties to see you a polished scholar, & a
                            useful member of society, by persevering with assiduity & steadiness in the course
                            you are now in. It will be the source, through life, from whence your most pleasing
                            & happy reflexions will flow; and when the results are compared with the conduct of the
                            idle, & dissipated youth, of whom too many examples are to be seen, they will afford
                            you abundant cause for heart felt rejoicings.
                        I am unacquainted with the design, or tendency of the Whig Society, of which you
                            say you have become a member; of course I can express no opinion thereon; but as youth
                            always require the experience of age, my advice to you is to enter into no Societiy while
                            you are at college that is not sanctioned by the Professors; and in a particular manner by
                            the President thereof; whom I would wish you to consider always
                            in the light of a friend, as well as a Preceptor.
                        
                        I have confidence that your expences will always be reasonable, &
                            proper; & when that is the case, they will never be disputed. The amount of Doctr
                            Smiths account is, or immediately will be paid to his order; and as you will want the means
                            of transporting yourself to Mt Vernon during the vacation, get that Gentleman to form an
                            estimate of them, that the money may be sent to you before I leave this City. Your Grand
                            Mamma will be attentive to the articles you left here.
                        As the Curtain of my Political life is about to drop, I am, as you may suppose,
                            a good deal hurried in the closing scenes of it;  if no other evidences of it could be given,
                            the hurry with which this letter is written, & the many interlineations which are to
                            be found therein, would ascertain the fact. As early in next week as I can possibly prepare
                            for it, my journey for Mount Vernon will commence: Where we shall expect to see you
                            immediately after the Vacation, that you may remain with your friends there as long as the
                            time allowed for it, will permit. Your Grand Mamma, Sister & the rest of the family
                            are all well—so are Mr Law & Mr Lear, both of whom are now in this City. I wish you
                            a continuance of health and am Very affectionately Yours always 
                        
                            Go: Washington
                            
                        
                    